DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 11/3/2022. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 2/25/2021. The assignee of record is Red Hat, Inc. The listed inventor(s) is/are: Tsirkin, Michael; Gilbert, David Alan.
Response to Arguments
Applicant’s arguments filed 11/3/2022 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, & 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin et al. (US 20170147240 A1, published 5/25/2017; hereinafter Tsi) in view of Gorden et al. (US 20170147518 A1, published 5/25/2017; hereinafter Gor), and further in view of Nijim et al. (US 10057636 B1, published 8/21/2018; hereinafter Nij), and further in view of Allen et al. (US 20220207818 A1, filed 1/11/2021; hereinafter All).
For Claim 1, Tsi teaches a method (Tsi ¶ 0003 [0003] Methods, systems, and techniques are provided for providing memory deduplication protection for one or more memory pages. It may be desirable to provide memory deduplication protection for a memory page if, for example, the memory page stores security-sensitive data to prevent leakage of the security-sensitive data.) comprising: 
publishing, by a first host computer system of a computing cluster comprising a plurality of host computer systems running a plurality of virtual machines (Tsi ¶ 0026 [0026] In an example, the memory manager is a hypervisor, and the memory consumers are virtual machines that run on the same host machine. A user of the first virtual machine may point a browser to a particular webpage, and due to the time it takes to perform an action on the webpage, the user may guess that a second virtual machine running on the same machine has visited that particular page because the code of the webpage was referenced by the first virtual machine. If the first virtual machine detects that the access to the webpage took a longer time than a typical write, the user may guess that another virtual machine has a page in its memory that the first virtual machine has visited.), a list of memory page identifiers, wherein each memory page identifier is associated with a corresponding content (Tsi Fig. 5 502, please see Tsi screenshot of Fig. 5 below, thank you:

    PNG
    media_image1.png
    817
    726
    media_image1.png
    Greyscale

); 
Tsi does not explicitly teach content identifier; receiving, from a second host computer system of the computing cluster, a memory page request comprising a first memory page identifier; and sending, to the first host computer system, a first memory page identified by the first memory page identifier; one or more host identifiers, wherein each host identifier identifies a corresponding host computer system.
Howeverm Gor teaches content identifier (Gor ¶ 0049 a hash value computed over the content of a memory page is used as a unique identifier that identifies the memory page);
receiving, from a second host computer system of the computing cluster, a memory page request comprising a first memory page identifier (Gor Fig. 2 step 114 Please see screenshots of Gor Fig. 1 & 2 below, thank you:

    PNG
    media_image2.png
    779
    488
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    772
    516
    media_image3.png
    Greyscale
); and 
sending, to the first host computer system, a first memory page identified by the first memory page identifier (Gor Fig. 2 step 124).
Gor and Tsi are analogous art because they are both related to memory page identification techniques.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the memory page techniques of Gor with the system of Tsi because ability for deduplication (Gor ¶ 0009).
Tsi-Gor does not explicitly teach and a first content identifier; comparing the first content identifier to a second content identifier comprised by a first memory page; and responsive to determining that the first content identifier matches the second content identifier; one or more host identifiers, wherein each host identifier identifies a corresponding host computer system.
However, Nij teaches and a first content identifier (Nij Col 4 Lns 35-43); comparing the first content identifier to a second content identifier comprised by a first memory page (Nij Col 4 Lns 35-43); and responsive to determining that the first content identifier matches the second content identifier (Nij Col 4 Lns 35-43 The extension provides a selectable content object UI component within a toolbar of the browser application or in a contextual user interface menu, which when selected, sends a message comprising a link to the webpage or comprising the content or a portion of the content of the webpage displayed in the browser application to the content identifier engine 106 for identifying a content identifier within the webpage matching or related to a video content item).
Nij and Tsi-Gor are analogous art because they are both related to content identification techniques.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the content identification techniques of Nij with the system of Tsi-Gor to allow a content identifier engine to perform one or more automatic actions related to a video content item based on an identified relationship between a content object and the video content item (Nij Col 2 Lns 29-32).
Tsi-Gor-Nij does not explicitly teach one or more host identifiers, wherein each host identifier identifies a corresponding host computer system.
However, All teaches one or more host identifiers, wherein each host identifier identifies a corresponding host computer system (All Claim 1 1. A method for securely providing dynamic virtual environments, comprising: displaying, by a web browser application of a computing device, a web page having a selectable link comprising a private uniform resource identifier (URI) scheme, a host identifier, a portal identifier, and a resource identifier; instantiating, by the computing device, a local agent responsive to a selection of the link; determining, by the local agent, that a copy of a first resource corresponding to the resource identifier does not exist within a local storage library at an address corresponding to the portal identifier; retrieving, by the local agent, a copy of the first resource from a remote storage library corresponding to the host identifier, responsive to the determination that a copy of the first resource does not exist within the local storage library corresponding to the portal identifier; extracting, by the local agent, configuration information for a virtual environment; and launching, by the local agent, the virtual environment according to the extracted configuration information.).
All and Tsi-Gor-Nij are analogous art because they are both related to content identification techniques.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the content identification techniques of All with the system of Tsi-Gor-Nij to organize objects within the system (All ¶ 0040).
For Claim 2, Tsi-Gor-Nij-All teaches the method of claim 1, wherein each content identifier reflects a value of a cryptographic hash function of a corresponding memory page (Gor ¶ 0057).
For Claim 3, Tsi-Gor-Nij-All teaches the method of claim 1, wherein publishing the list of memory page identifiers further comprises: identifying, by a kernel memory deduplication process running on the first host computer system, one or more memory pages that are shared by two or more virtual machines hosted by the first host computer system (Gor Fig. 2, ¶ 0071-0072).
For Claim 6, Tsi-Gor-Nij-All teaches the method of claim 1, wherein publishing the list of memory page identifiers further comprises: sending the list of the memory page identifiers to one or more computing systems of the computing cluster (Gor Fig. 2 112).
For Claim 7, Tsi-Gor-Nij-All teaches the method of claim 1, wherein sending the first memory page further comprises: determining that a first content identifier of the first memory page matches a second content identifier comprised by the memory page request (Gor Fig. 2 114).
For Claim 8, Tsi teaches a system, comprising: a memory; a processing device operatively coupled to the memory, the processing device (Tsi ¶ 0003 [0003] Methods, systems, and techniques are provided for providing memory deduplication protection for one or more memory pages. It may be desirable to provide memory deduplication protection for a memory page if, for example, the memory page stores security-sensitive data to prevent leakage of the security-sensitive data.) configured to: 
publish, by a first host computer system of a computing cluster comprising a plurality of host computer systems running a plurality of virtual machines, a list of memory page identifiers (Tsi ¶ 0026 [0026] In an example, the memory manager is a hypervisor, and the memory consumers are virtual machines that run on the same host machine. A user of the first virtual machine may point a browser to a particular webpage, and due to the time it takes to perform an action on the webpage, the user may guess that a second virtual machine running on the same machine has visited that particular page because the code of the webpage was referenced by the first virtual machine. If the first virtual machine detects that the access to the webpage took a longer time than a typical write, the user may guess that another virtual machine has a page in its memory that the first virtual machine has visited.).
Tsi does not explicitly teach receive, from a second host computer system of the computing cluster, a memory page request comprising a first memory page identifier; send, to a third host computer system of the computing cluster, the list of memory page identifiers; and send, to the first host computer system, a first memory page identified by the first memory page identifier.
However, Gor teaches receive, from a second host computer system of the computing cluster, a memory page request comprising a first memory page identifier (Gor Fig. 2 step 114); 
send, to a third host computer system of the computing cluster, the list of memory page identifiers (Gor Fig. 2 112-114); and 
send, to the first host computer system, a first memory page identified by the first memory page identifier (Gor Fig. 2 124).
Tsi-Gor does not explicitly teach and a first content identifier; comparing the first content identifier to a second content identifier comprised by a first memory page; and responsive to determining that the first content identifier matches the second content identifier.
However, Nij teaches and a first content identifier (Nij Col 4 Lns 35-43); comparing the first content identifier to a second content identifier comprised by a first memory page (Nij Col 4 Lns 35-43); and responsive to determining that the first content identifier matches the second content identifier (Nij Col 4 Lns 35-43 The extension provides a selectable content object UI component within a toolbar of the browser application or in a contextual user interface menu, which when selected, sends a message comprising a link to the webpage or comprising the content or a portion of the content of the webpage displayed in the browser application to the content identifier engine 106 for identifying a content identifier within the webpage matching or related to a video content item).
Nij and Tsi-Gor are analogous art because they are both related to content identification techniques.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the content identification techniques of Nij with the system of Tsi-Gor to allow a content identifier engine to perform one or more automatic actions related to a video content item based on an identified relationship between a content object and the video content item (Nij Col 2 Lns 29-32).
Tsi-Gor-Nij does not explicitly teach one or more host identifiers, wherein each host identifier identifies a corresponding host computer system.
However, All teaches one or more host identifiers, wherein each host identifier identifies a corresponding host computer system (All Claim 1 1. A method for securely providing dynamic virtual environments, comprising: displaying, by a web browser application of a computing device, a web page having a selectable link comprising a private uniform resource identifier (URI) scheme, a host identifier, a portal identifier, and a resource identifier; instantiating, by the computing device, a local agent responsive to a selection of the link; determining, by the local agent, that a copy of a first resource corresponding to the resource identifier does not exist within a local storage library at an address corresponding to the portal identifier; retrieving, by the local agent, a copy of the first resource from a remote storage library corresponding to the host identifier, responsive to the determination that a copy of the first resource does not exist within the local storage library corresponding to the portal identifier; extracting, by the local agent, configuration information for a virtual environment; and launching, by the local agent, the virtual environment according to the extracted configuration information.).
All and Tsi-Gor-Nij are analogous art because they are both related to content identification techniques.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the content identification techniques of All with the system of Tsi-Gor-Nij to organize objects within the system (All ¶ 0040).
For Claim 9, Tsi-Gor-Nij-All teaches the system of claim 8, wherein each content identifier reflects a value of a cryptographic hash function of a corresponding memory page (Gor ¶ 0057).
For Claim 10, Tsi-Gor-Nij-All teaches the system of claim 8, wherein publishing the list of memory page identifiers further comprises: identifying, by a kernel memory deduplication process running on the first host computer system, one or more memory pages that are shared by two or more virtual machines hosted by the first host computer system (Gor Fig. 2, ¶ 0071-0072).
For Claim 13, Tsi-Gor-Nij-All teaches the system of claim 8, wherein publishing the list of memory page identifiers further comprises: sending the list of the memory page identifiers to one or more computing systems of the computing cluster (Gor Fig. 2 112).
For Claim 14, Tsi-Gor-Nij-All teaches the system of claim 8, wherein sending the first memory page further comprises: determining that a first content identifier of the first memory page matches a second content identifier comprised by the memory page request (Gor Fig. 2 114).
For Claim 15, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 

Claims 4 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsi-Gor-Nij-All as applied to claim 1 above, and further in view of Pease et al. (US 20160077972 A1, published 3/17/2016; hereinafter Pea).
For Claim 4, Tsi-Gor-Nij-All teaches the method of claim 1, Tsi-Gor-Nij-All does not explicitly teach wherein publishing the list of memory page identifiers further comprises: identifying, by a kernel memory deduplication process running on the first host computer system, one or more memory pages that are shared by at least one virtual machine hosted by the first host computer system and at least one virtual machine disk image.
However, Pea teaches wherein publishing the list of memory page identifiers further comprises: identifying, by a kernel memory deduplication process running on the first host computer system, one or more memory pages that are shared by at least one virtual machine hosted by the first host computer system and at least one virtual machine disk image (Pea ¶ 0028, Fig. 2 and related description, please see screenshot of Fig. 2 below, thank you:

    PNG
    media_image4.png
    767
    624
    media_image4.png
    Greyscale
).
Tsi-Gor-Nij-All and Pea are analogous art because they are both related to memory page technology.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the virtual disk image techniques of Pea with the system of Tsi-Gor-Nij-All because of improved durability (Pea ¶ 0028).
For Claim 11, Tsi-Gor-Nij-All teaches the system of claim 8, Tsi-Gor-Nij-All does not explicitly teach wherein publishing the list of memory page identifiers further comprises: identifying, by a kernel memory deduplication process running on the first host computer system, one or more memory pages that are shared by at least one virtual machine hosted by the first host computer system and at least one virtual machine disk image.
However, Pea teaches wherein publishing the list of memory page identifiers further comprises: identifying, by a kernel memory deduplication process running on the first host computer system, one or more memory pages that are shared by at least one virtual machine hosted by the first host computer system and at least one virtual machine disk image (Pea ¶ 0028, Fig. 2 and related description).
Tsi-Gor-Nij-All and Pea are analogous art because they are both related to memory page technology.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the virtual disk image techniques of Pea with the system of Tsi-Gor-Nij-All because of improved durability (Pea ¶ 0028).

Claims 5, 12, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsi-Gor-Nij-All as applied to claim 1 above, and further in view of Tsirkin et al. (US 20190065756 A1, published 2/28/2019; hereinafter Tsi756).
For Claim 5, Tsi-Gor-Nij-All teaches the method of claim 1. Tsi-Gor-Nij-All does not explicitly teach wherein publishing the list of memory page identifiers further comprises: sending the list of the memory page identifiers to a third host computer system of the computing cluster, wherein the third host computer system hosts a virtual machine that is being migrated to one or more computing systems of the computing cluster.
However, Tsi756 teaches wherein publishing the list of memory page identifiers further comprises: sending the list of the memory page identifiers to a third host computer system of the computing cluster, wherein the third host computer system hosts a virtual machine that is being migrated to one or more computing systems of the computing cluster (Tsi756 ¶ 0032, 0038, Fig. 1).
Tsi-Gor-Nij-All and Tsi756 are analogous art because they are both related to memory page technology.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the memory page techniques of Tsi756 with the system of Tsi-Gor-Nij-All because contents can be re-encrypted (Tsi756 ¶ 0032).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20210004334 A1, ADDRESS SPACE IDENTIFIER MANAGEMENT IN COMPLEX INPUT/OUTPUT VIRTUALIZATION ENVIRONMENTS

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446